Citation Nr: 1631756	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  11-21 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service connection claim for hearing loss of the right ear.  

2.  Entitlement to service connection for hearing loss of the right ear. 

3.  Entitlement to service connection for hearing loss of the left ear.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to November 1969, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran initially requested to appear before a member of the Board for a hearing in his June 2011 VA Form 9, but in March 2015, he withdrew his request.  38 C.F.R. § 20.704(e).    

The issue of entitlement to service connection for hearing loss of the left ear is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1969 rating decision, the RO denied the Veteran's service connection claim for hearing loss of the right ear.  The Veteran was notified of his appellate rights and did not appeal the decision.  New and material evidence was not received within one year of its issuance.  

2.  Additional evidence received more than one year since the December 1969 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the service connection claim for hearing loss of the right ear, and raises a reasonable possibility of substantiating the claim. 

3.  Hearing loss of the right ear had its onset in service.  



CONCLUSIONS OF LAW

1.  The December 1969 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The evidence received since the December 1969 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Service connection for hearing loss of the right ear is granted.  38 U.S.C.A. 
§§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran seeks to reopen his service connection claim for hearing loss of the right ear.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2015).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103 (2015).  

The Veteran filed a service connection claim for hearing loss of the right ear in November 1969 upon separation from service.  A December 1969 rating decision denied the claim on the basis that his service treatment records revealed that he had defective hearing of the right ear prior to service and that service records failed to show an aggravation of hearing loss during service.  
The Veteran was notified of the determination and his appellate rights but did not appeal.  No new and material evidence was submitted within one year of the rating decision.  As such, the rating decision is final.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
  
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

Pursuant to Shade v. Shinseki, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  24 Vet. App. 110, 118 (2010).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

New and material evidence has been submitted.  A July 2010 VA examination report confirmed that the Veteran has a current hearing loss disability pursuant to 38 C.F.R. § 3.385.  A January 2010 private treatment record includes a discussion of the Veteran's current hearing loss and its relationship to service.  In May 2016, the Veteran's representative submitted a medical article which discusses the impact of temporary noise-induced hearing loss.  This evidence relates to an unestablished fact necessary to substantiate the claim, namely a relationship between his current disability and service.  Accordingly, the service connection claim is reopened.  

Service Connection

Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  

To rebut the presumption of sound condition under 38 C.F.R. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show clear and unmistakable evidence not only that the disease or injury existed prior to service, but also that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July, 16, 2003).  The claimant is not required to show that the condition increased in severity in service before VA's duty under the second prong of the rebuttal standard attaches.  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis 

The Veteran contends that he had hearing loss during service and that his hearing loss of the right ear is related to service.  See August 2010 notice of disagreement and June 2011 VA Form 9. 

The Veteran has a current hearing loss disability of the right ear pursuant to 38 C.F.R. § 3.385.  See July 2010 VA examination report.  Thus, the important inquiry is whether the Veteran's current hearing loss disability of the right ear had its onset in service or is otherwise related to service. 

Service department audiometric tests prior to October 31, 1967 were in ASA (American Standard Association) units, and require conversion to ISO(International Organization for Standardization ) units.  An audiometric testing performed during an induction examination, conducted in May 1966, showed pure tone thresholds, in decibels, converted from ASA to ISO as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
5
5

35

Critically, although this audiometric test of the right ear revealed a pure tone threshold of 35 decibels at 4000 Hertz, the Veteran's entrance examination report did not meet VA's criteria for a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Thus, the presumption of soundness attaches in the instant case.  See McKinney v. McDonald, 28 Vet.App. 15 (2016).
 
Service treatment records include audiometric testing from November 1966, August 1967, and November 1969.  Testing revealed threshold shifts of the right ear from May 1966 to August 1967 at 500, 1000, and 2000 Hertz.

Upon separation from service in November 1969, audiometric testing showed pure tone thresholds, in decibels, as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
 4000 Hz
Right Ear
10
10
5
10
40

As shown by audiometric testing, the Veteran had a hearing loss disability of the right ear pursuant to 38 C.F.R. § 3.385 upon separation from service in November 1969.  

Since the Veteran was found sound upon entrance into service in regards to his hearing of the right ear, hearing loss of the right ear had its onset in service.  The Board finds that service connection for hearing loss of the right ear is warranted given the findings that the presumption of soundness attaches in the instant case, that the Veteran had a hearing loss disability pursuant to 38 C.F.R. § 3.385 upon separation from service, and the Veteran has a current hearing loss disability pursuant to 38 C.F.R. § 3.385.   


ORDER

New and material evidence has been submitted to reopen a service connection claim for hearing loss of the right ear.  

Service connection for hearing loss of the right ear is granted.


REMAND

The Veteran contends that he has hearing loss of the left ear that is related to service.  A July 2010 VA examination report revealed that the Veteran has a current hearing loss disability of the left ear pursuant to 38 C.F.R. § 3.385.  The examiner opined that noise exposure is not known to cause latent onset of hearing loss.

The medical opinion is inadequate, as it did not adequately consider the Veteran's in-service threshold shift of hearing acuity of the left ear.  A threshold shift of the left ear is seen from the May 1966 examination report to the November 1969 examination report, particularly at 500 Hertz.       

Also of record is a January 2010 private treatment record which states that the Veteran has hearing loss that is related to noise exposure in service.  However, no rationale was provided.  In May 2016, the Veteran's representative submitted a medical article regarding the impact of noise-induced damage to the ear.       

Given the January 2010 private treatment record and the newly submitted medical article, the Board finds that a new medical opinion is required in order to determine whether it is at least as likely as not that the Veteran's hearing loss of the left ear is related to service.   

Also upon remand, the AOJ shall afford the Veteran an opportunity to identify any outstanding pertinent treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to identify any pertinent VA or private treatment records that remain outstanding.  With any necessary assistance from the Veteran, provide him the opportunity to identify any additional evidence from Sea Coast Hearing & Balance and Sea Coast ENT & Facial Plastic Surgery.  

2.  Obtain a medical addendum opinion as to whether the Veteran's hearing loss of the left ear is related to his military service.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.  

The examiner is requested to convert all service audiogram results prior to November 1967 from ASA to ISO units.  

Then, following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed hearing loss of the left ear had its onset in service or is otherwise related to the Veteran's military service, to include as a result of acoustic trauma sustained therein.  

In rendering an opinion, the examiner is to consider the Veteran's service treatment records, specifically the threshold shift of the left ear at 500 Hertz.  Moreover, the examiner should consider the January 2010 private treatment record which stated that the Veteran's hearing loss is related to service, as well as the medical article submitted in May 2016 regarding the impact of noise-induced damage to the ear.   

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3.  Then readjudicate the claim.  If the benefit sought on appeal is denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


